DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed November 12, 2021 has been entered. Claims 1-4 and 6-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed August 18, 2021. 
	
Information Disclose Statement
The information disclosure statement (IDS) submitted on March 18, 2020 has been considered by the examiner.

Claim Objections



Claim 1 is objected to because of the following informalities:
In claim 1, “the inner layer is in contact” should read “each of the inner layers is in contact”, “one of the inner layers is in contact”, or “the inner layers are in contact”. For the purpose of examination the examiner has interpreted “the inner layer is in contact” to read “each of the inner layers is in contact”.
In claim 1, “a dimension of the inner layer in the lamination direction” should read “a dimension of each of the inner layers in the lamination direction” or “a dimension of one of the inner layers in the lamination direction”. For the purpose of examination the examiner has interpreted “a dimension of the inner layer in the lamination direction” to read “a dimension of each of the inner layers in the lamination direction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (US 2019/0362897 and hereafter Kato ‘897).
	In regards to claim 1, Kato ‘897 discloses (in FIGs. 1-4) a multilayer ceramic capacitor comprising:

	an external electrode (14, 15) connected to the internal electrode layer (12, 13) (Paragraph 48);
	wherein the laminate includes a first main surface (upper surface 11c as shown in FIG. 2) and a second main surface (lower surface 11c as shown in FIG. 2) that oppose each other in the lamination direction (Z direction), a first lateral surface (leftward 11b as shown in FIG. 3) and a second lateral surface (rightward 11b as shown in FIG. 3) that oppose each other in a width direction (Y direction) perpendicular or substantially perpendicular to the lamination direction, and a first end surface (leftward 11a as shown in FIG. 2) and a second end surface (rightward 11a as shown in FIG. 2) that oppose each other in a length direction (X direction) perpendicular or substantially perpendicular to the lamination direction and the width direction; 
	the internal electrode layer includes a first internal electrode layer (12) extending to the first end surface and a second internal electrode layer (13) extending to the second end surface so as to oppose the first internal electrode layer with the dielectric ceramic layer (18) therebetween (FIGs. 2, 3); 
	the external electrode includes a first external electrode (14) disposed on the first end surface and connected to the first internal electrode layer, and a second external electrode (15) disposed on the second end surface and connected to the second internal electrode layer (FIGs. 2, 3);

	peripheral layer portions (19) sandwiching the central layer portion in the lamination direction, and side margins (20 and R) sandwiching the central layer portion and the peripheral layer portions in the width direction (FIG. 3); 
	each of the side margins includes an inner layer (R and side of 20 leftward from bolded line as shown in annotated FIG. 4 below) on an innermost side in the width direction (seen in annotated FIG. 4 below) and an outer layer (side of 20 rightward from bolded line as shown in annotated FIG. 4 below) on an outermost side in the width direction (seen in annotated FIG. 4 below);
Application No. 16/822,067	each of the inner layers is in contact with the central layer portion and the peripheral layer portions in the width direction (seen in annotated FIGs. 3 & 4 below);
	a dimension of each of the inner layers in the lamination direction (dimension of bolded line in annotated FIG. 3 below) is greater than a dimension of the central layer portion in the lamination direction (dimension of 16 in Z direction between topmost electrode 12 and bottommost electrode 13 in annotated FIG. 3 below) (seen in annotated FIG. 3 below); and 
	when viewing the laminate through a cross section parallel or substantially parallel to the width direction and the lamination direction at a central portion in the length direction of the laminate, a point P indicates an end in the width direction of the internal electrode layer closest to the first main surface or the second main surface of the laminate, a point Q indicates a point where a boundary between the peripheral layer 

    PNG
    media_image1.png
    540
    687
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    855
    624
    media_image2.png
    Greyscale


	In regards to claim 2, Kato ‘897 discloses (in FIGs. 1-4) that when viewing the laminate through the cross section parallel or substantially parallel to the width direction (Y direction) and the lamination direction (Z direction) at the central portion in the length direction (X direction) of the laminate, the boundary is curved inwardly from the imaginary line IL in the width direction (Paragraph 63 and FIG. 4, boundary is curved inwardly from the imaginary line IL in the width direction).

	In regards to claim 3, Kato ‘897 discloses (in FIGs. 1-4) that when viewing the laminate through the cross section parallel or substantially parallel to the width direction (Y direction) and the lamination direction (Z direction) at the central portion in the length direction (X direction) of the laminate, the point Q is located more inwardly than the point P in the width direction (Paragraph 63 and FIG. 4, point Q is located more inwardly than point P in the width direction as shown in the annotated FIG. 4 above).

	In regards to claim 4, Kato ‘897 discloses (in FIGs. 1-4) that when viewing the laminate through the cross section parallel or substantially parallel to the width direction (Y direction) and the lamination direction (Z direction) at the central portion in the length direction (X direction) of the laminate, the first main surface (upper surface 11c as shown in FIGs. 2 and 4) or the second main surface (lower surface 11c as shown in FIG. 2) of the laminate includes a recess at the boundary (FIG. 4, a recess is included at the boundary, i.e. surface 11c is receding from extended portion 11f).

	In regards to claim 6, Kato ‘897 discloses (in FIGs. 1-4) that the side margins (20 and R) include a ceramic material having a composition different from a composition of a ceramic material in the peripheral layer portions (Paragraph 12).


	In regards to claim 11, Kato ‘897 discloses (in FIGs. 1-4) that each of the first (12) and second (13) internal electrode layers includes at least one metal selected from the group consisting of Ni, Cu, Ag, Pd, Au, and Ag-Pd alloy (Paragraph 47).

	In regards to claim 12, Kato ‘897 discloses (in FIGs. 1-4) that the first external electrode (14) extends from the first end surface of the laminate (leftward 11a as shown in FIG. 2) over a portion of each of the first main surface (upper surface 11c as shown in FIG. 2) and the second main surface (lower surface 11c as shown in FIG. 2) (FIG. 1, 2; first external electrode 14 extends from the first end surface over first and second main surfaces).

	In regards to claim 13, Kato ‘897 discloses (in FIGs. 1-4) that the first external electrode (14) extends from the first end surface of the laminate (leftward 11a as shown in FIG. 2) over a portion of each of the first main surface (upper surface 11c as shown in FIG. 2), the second main surface (lower surface 11c as shown in FIG. 2), the first lateral surface (leftward 11b as shown in FIG. 3), and the second lateral surface (rightward 11b as shown in FIG. 3) (FIGs. 1, 2; first external electrode 14 extends over both main surfaces and both lateral surfaces).

	In regards to claim 14, Kato ‘897 discloses (in FIGs. 1-4) that the second external electrode (15) extends from the second end surface of the laminate (rightward 11a as shown in FIG. 2) over a portion of each of the first main surface (upper surface 11c as shown in FIG. 2) and the second main surface (lower surface 11c as shown in FIG. 2) (FIGs. 1, 2; second external electrode 15 extends from the second end surface over first and second main surfaces).


	In regards to claim 15, Kato ‘897 discloses (in FIGs. 1-4) that the second external electrode (15) extends from the second end surface of the laminate (rightward 11a as shown in FIG. 2) over a portion of each of the first main surface (upper surface 11c as shown in FIG. 2), the second main surface (lower surface 11c as shown in FIG. 2), the first lateral surface (leftward 11b as shown in FIG. 3), and the second lateral surface (rightward 11b as shown in FIG. 3) (FIGs. 1, 2; second external electrode 15 extends over both main surfaces and both lateral surfaces).

	In regards to claim 20, Kato ‘897 discloses (in FIGs. 1-4) that the dielectric ceramic layer (18) includes as a main component a perovskite compound including Ba and Ti (Paragraph 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2019/0362897 and hereafter Kato ‘897) as applied to claim 1 above and in further view of Kim et al. (US 2013/0063862 and hereafter Kim ‘862).
In regards to claim 7, Kato ‘897 fails to explicitly disclose wherein the first internal electrode layer and the second internal electrode layer each have a thickness of about 0.4 micrometers or less.
	However, Kim ‘862 discloses (in FIG. 2 and Table 3) internal electrodes (“inner electrode layer” of example 1 in Table 3 and shown as 21 and 22 in FIG. 2) having a thickness of 0.3 micrometers and dielectric ceramic layers (“dielectric layer” of example 1 in Table 3 and shown as 1 in FIG. 2) which prevent dielectric breakdown and delamination. 
	Kato ‘897 and Kim ‘862 are both considered to be analogous to the claimed invention because they are in the same field of multilayered ceramic capacitors. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the internal electrodes and dielectric ceramic layer of Kato ‘897 with those taught by Kim ‘862 to obtain a capacitor with improved performance and reliability (Paragraph 125).
In regards to claim 8, Kato ‘897 fails to explicitly disclose wherein the first internal electrode layer and the second internal electrode layer each have a thickness of about 0.38 micrometers or less.
	However, Kim ‘862 discloses (in FIG. 2 and Table 3) internal electrodes (“inner electrode layer” of example 1 in Table 3 and shown as 21 and 22 in FIG. 2) having a thickness of 0.3 micrometers and dielectric ceramic layer (“dielectric layer” of example 1 in Table 3 and shown as 1 in FIG. 2) which prevent dielectric breakdown and delamination. 
	Kato ‘897 and Kim ‘862 are both considered to be analogous to the claimed invention because they are in the same field of multilayered ceramic capacitors. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the internal electrodes and dielectric ceramic layer of Kato ‘897 with those taught by Kim ‘862 to obtain a capacitor with improved performance and reliability (Paragraph 125).
	
	In regards to claim 9, Kato ‘897 fails to explicitly disclose wherein the dielectric ceramic layer has a thickness of about 0.55 micrometers or less.
	However, Kim ‘862 discloses (in FIG. 2 and Table 3) internal electrodes (“inner electrode layer” of example 1 in Table 3 and shown as 21 and 22 in FIG. 2) and dielectric ceramic layer (“dielectric layer” of example 1 in Table 3 and shown as 1 in FIG. 2) having a thickness of 0.2 micrometers which prevent dielectric breakdown and delamination. 

	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the internal electrodes and dielectric ceramic layer of Kato ‘897 with those taught by Kim ‘862 to obtain a capacitor with improved performance and reliability (Paragraph 125).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2019/0362897 and hereafter Kato ‘897) as applied to claim 1 above and in further view of Kisumi et al. (US 2014/0347783 and hereafter Kisumi '783).
In regards to claim 10, Kato ‘897 fails to explicitly disclose wherein the first external electrode and the second external electrode each include a Ni layer including Ni and a ceramic material; and the ceramic material is present in the Ni layer in an amount of about 25 area% or more and about 40 area% or less.
	However, Kisumi '783 teaches forming a first external electrode (5a, 6a, 7a, and 8a) and a second external electrode (5b, 6b, 7b, and 8b) to include an Ni layer (5a and 5b) including Ni and a ceramic material; and the ceramic material present in the Ni layer is in an amount of 30% to 60% (Paragraphs 40, 62, 79, and 98; glass frit is considered to be a ceramic material) in order to prevent peeling and cracks, between the central region portion (4) and the first and second external electrodes (Paragraph 98).
	Kato ‘897 and Kisumi ‘783 are both considered to be analogous to the claimed invention because they are in the same field of multilayered ceramic capacitors.

	As such the invention of Kato ‘897 in view of Kisumi ‘783 teaches every limitation of the claimed invention except for the specific range of the ceramic material being present in the Ni layer in an amount of about 25 area% or more and about 40 area% or less. 
	 However, Kisumi ‘783 further teaches that the area% of the ceramic material present in the Ni layer is a result-effective variable. In that, if the area% is too small fixing strength will be reduced (Paragraph 140) and if the area% is too large the plating film will be discontinuously formed and humidity resistance will be reduced (Paragraph 141). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the amount of the ceramic material present in the Ni layer to be about 25 area% or more and about 40 area% or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
	Additionally, while the specific ranges of the area% of ceramic material present in the Ni layer being about 25 area% or more and about 40 area% or less is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re 

	In regards to claim 16, Kato ‘897 in view of Kisumi ‘783 teaches that the ceramic material is present in the Ni layer in an amount of 30 area% or more and 60 area% or less (see Paragraph 98 in Kisumi ‘783). 
	Kato ‘897 in view of Kisumi ‘783 fails to explicitly disclose wherein the ceramic material is present in the Ni layer in an amount of about 25 area% or more and about 35 area% or less.
	However, Kisumi ‘783 further teaches that the area% of the ceramic material present in the Ni layer is a result-effective variable. In that, if the area% is too small fixing strength will be reduced (Paragraph 140) and if the area% is too large the plating film will be discontinuously formed and humidity resistance will be reduced (Paragraph 141). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the amount of the ceramic material present in the Ni layer to be about 25 area% or more and about 35 area% or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
	Additionally, while the specific ranges of the area% of ceramic material present in the Ni layer being about 25 area% or more and about 35 area% or less is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re .

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2019/0362897 and hereafter Kato ‘897) as applied to claim 1 above and in further view of Sugita (US 2017/0330686 and hereafter Sugita ‘686).
	In regards to claim 17, Kato ‘897 fails to explicitly disclose wherein each of the first and second external electrodes includes a Ni layer, a first plating layer, and a second plating layer in order.
	However, Sugita ‘686 discloses (in FIG. 3) forming first (4) and second (5) external electrodes including a Ni layer (40 and 50 Paragraph 44), a first plating layer (Ni plating layer in 42 and 52; Paragraph 45), and a second plating layer (Sn plating layer in 42 and 52; Paragraph 45) in order (Paragraph 45).
	Kato ‘897 and Sugita ‘686 are both considered to be analogous to the claimed invention because they are in the same field of multilayered ceramic capacitors. 
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form external electrodes of Kato ‘897 to include a Ni layer, a first plating layer, and a second plating layer in order as taught by Sugita ‘686 to obtain a capacitor that is more easily mounted (Paragraph 45).

	In regards to claim 18, Kato ‘897 in view of Sugita ‘686 teaches that the first plating layer (Ni plating layer in 42 and 52 from Sugita ‘686; Paragraph 45) is a Ni plating layer.

	In regards to claim 19, Kato ‘897 in view of Sugita ‘686 teaches that the second plating layer (Sn plating layer in 42 and 52 from Sugita ‘686; Paragraph 45) is an Sn plating layer.

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
With respect to FIGs. 3 & 4 of Kato ‘897, and in response to applicant’s argument that Kato ‘897 fails to teach, suggest, or anticipate the unique combination and arrangement of features recited in Applicant's Claim 1, including the features of "each of the side margins includes an inner layer on an innermost side in the width direction and an outer layer on an outermost side in the width direction," "each of the inner layers is in contact with the central layer portion and the peripheral layer portions in the width direction," and "a dimension of each of the inner layers in the lamination direction is greater than a dimension of the central layer portion in the lamination direction, it is noted that the limitations upon which applicant relies are disclosed in FIGs. 3 & 4 of Kato ‘897, as shown in the rejection of claim 1 above.
MPEP2131 notes that "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).

	Furthermore, Application No. 16/822,067each of the inner layers is in contact with the central layer portion and the peripheral layer portions in the width direction, as shown in annotated FIGs. 3 & 4 above; and a dimension of each of the inner layers in the lamination direction, which is considered to be a dimension of bolded line in annotated FIG. 3 above, is seen in annotated FIG. 3 above to be greater than a dimension of the central layer portion in the lamination direction, which is considered to be a dimension of 16 in Z direction between topmost electrode 12 and bottommost electrode 13 in annotated FIG. 3 above. 
As such applicant’s argument is unpersuasive and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848      

/David M Sinclair/Primary Examiner, Art Unit 2848